Per Curiam:

The appeal herein is dismissed for the want of a properly presented federal question. Manhattan Life Insurance Co. v. Cohen, 234 U. S. 123, 134; Cleveland & Pittsburgh R. Co. v. Cleveland, 235 U. S. 50, 53; Hiawassee River Power Co. v. Carolina-Tennessee Power Co., 252 U. S. 341, 344; White River Co. v. Arkansas, 279 U. S. 692, 700. Treating the papers whereon the appeal was allowed as a petition for writ of certiorari (§ 237 (c), Judicial Code as amended, 43 Stat. 936, 938), certiorari is denied.
Mr. Samuel B. Bassett for appellees.